^     Fill in this information to identify your case:                                                                                                             USBC CLRKPHM
      Debtor 1                  KAREN NUNALLY
                                                                                                                                                              2Q19JAN30HMB:^M
                                First Name                         Middle Name                        Last Name

      Debtor 2
      (Spouse if, fifing)       First Name                         Middle Name                        Last Name


      United States BankruptcyCourt for the:                DISTRICTOFARIZONA

     Case number
     (If known)                  19-0X027                                                                                                                     D Check if this is an
                                                                                                                                                                   amended filing


    Official Form 106Sum
    Summa of Your Assets and Liabilities and Certain Statistical Information                                                                                            12/15
    Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. Ifyou are filing amended schedules after you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.
     Parti:          Summarize Your Assets




     1       ScheduleA/B: Property (Official Form 106A/B)
             1a. Copy line 55, Total real estate, from ScheduleA/B................................................................................................ $                     0.00

             1b. Copy line 62, Total personal property, from ScheduleA/B..................................................................................... $                     1,780.00

             1c. Copy line 63, Total of all property on ScheduleA/B............................................................................................... $                1,780. 00
     Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amoant you ewe

     2.      Schedule D: CreditorsWho Have Claims Securedby Property (Official Form 106D)
            2a.Copythetotalyou listed inColumnA, Amountofclaim, atthebottomofthelastpageofPart1 ofScheduleD...                                                    $              1 3,876.00
     3.      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
            3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                       $                 3, 400. 00

            3b. Copy the total claimsfrom Part2 (nonpriorityunsecuredclaims)from line6j of ScheduleE/F............................                                $              23,758.00


                                                                                                                                 Your total liabilities $                     41, 034. 00


     Part 3:        Summarize Your Income and Ex enses

     4.     Schedule I: Your Income (Official Form 1061)
            Copy your combined monthly income from line 12 of Schedule 1................................................................................          $                 2, 637. 00
     5.     Schedule J: Your Expenses (Official Form 106J)
            Copy your monthly expenses from line 22c of Schedule J..........................................................................                      $                 2, 567. 00
     Part 4:        Answer These Questions for Administrative and Statistical Records

     6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
            D       No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

                    Yes
     7.     Whatkind of debt do you have?

                    Yourdebtsare primarilyconsumerdebts. Consumerdebtsarethose "incurredby an individualprimarilyfora personal, family, or
                    household purpose. " 11 U. S. C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U. S. C. § 159.

            D       Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                    the court with your other schedules.
     OfficialForm 106Sum                     SummaryofYourAssetsand Liabilitiesand Certain Statistical Information                                                     page 1 of 2
    Software Copyright (c) 1996-2018 Best Case, LLC- www. bestcase. com                                                                                                Best Case Bankruptcy
                  Case 2:19-bk-01027-EPB                             Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                                      Desc
                                                                     Main Document    Page 1 of 34
 Debtor 1      KAREN NUNALLY                                                               Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                  2, 901. 00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


       From Part 4 on Schedtile B/F. copy (he fottowing:

       9a. Domestic support obligations (Copy line 6a.)                                                 $                  0.00
       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                        $             3,400.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)              $                  0.00

       9d. Student loans. (Copy line 6f.)                                                               $             3, 579. 00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                             $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)         +$                   0.00


       9g. Total. Add lines 9a through 9f.                                        S                                 6,979.00




Official Form 106Sum                              Summary of Your Assets and Liabilities and Certain Statistical Information              page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                  Best Case Bankruptcy

           Case 2:19-bk-01027-EPB                              Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                      Desc
                                                               Main Document    Page 2 of 34
 Fill in this information to identify your case and this filing:

                              KAREN NUNALLY
                              First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse, if filing)          Firsl Name                      Middle Name                      Last Name


 United States Bankruptcy Court forthe; DISTRICTOFARIZONA

 Case number                                                                                                                                             D     Check if this is an
                                                                                                                                                               amended filing



Official Form 106A/B
Schedule A/B: Pro e                                                                                                                                           12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think
it fits best Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Doyou ownor haveany legal or equitable interest in any residence, building, land, or similar property?

          No. Go to Part 2.

   D Yes. Where isthe property?

 Part 2: DescribeYour Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whetherthey are registered or not? Include any vehiclesyou own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   D No
          Yes


  31 Make: CHEVROLET                                             Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                the amount of any secured claims on Schedule D:
     Model: SONIC                                                    Debtor 1 only                                              CreditorsWhoHaveClaims Securedby Properly.
            Year        2015                                     D Debtor 2 only                                                Current value of the      Current value of the
            Approximate mileage:                 85, 000         D Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
            Other information:                                   D At least one ofthe debtors and another

                                                                 D Checkifthisis communityproperty                                        Unknown                     Unknown
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

          No
   D Yes



 5 Add the dollar value of the portion you own tor all of your entries from Part 2, including any entries for
    .
        pages you have attached for Part 2. Write that number here............................................................................. =>                      $0. 00

 Part 3:       Describe Your Personal and Household Items

 Do you own or have any legal or equitable interest in any of the following items?                                                                     Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    D No

Official Form 106A/B                                                        Schedule A/B: Property                                                                           page 1
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                                               Best Case Bankruptcy

               Case 2:19-bk-01027-EPB                            Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                                Desc
                                                                 Main Document    Page 3 of 34
  Debtor 1        KAREN NUNALLY                                                                       Case number (if known)

           Yes. Describe.....


                                     3 BEDS 200.00, 2 DRESSERS40.00, 1 COUCH 75.00, 2 TV STANDS
                                     40. 00, 1 KITCHEN TABLE 4 CHAIRS 75. 00, 3 TVS 150. 00, 1
                                     COMPUTER 100.00, 2 TABLETS 100.00                                                                               $780.00


7   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
       No
     D Yes. Describe.....

8. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                   other collections, memorabilia, collectibles
           No
    D Yes. Describe.....

9. Equipmentfor sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                   musical instruments
           No
    D Yes. Describe.....

10. Firearms
      Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       No
    D Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    D No
        Yes. Describe.....


                                     CLOTHES                                                                                                         $200.00


12. Jewelry
      Examples:Everydayjewelry, costumejewelry, engagementrings, weddingrings, heirloomjewelry, watches,gems, gold, silver
    D No
        Yes. Describe.....


                                     COSTUMEJEWELRY                                                                                                  $200.00


13. Non-farm animals
      Examples: Dogs, cats, birds, horses
       No
    D Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
    D Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here                                                                                                     $1, 180. 00


 Part 4:    Describe Your Financial Assets

 Doyou own orhaveanylegal or equitable interest inanyofthefollowing?                                                                Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.
Official Form 106A/B                                                 Schedule A/B: Property                                                             page 2
Software Copyright (c) 1996-201B Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

                Case 2:19-bk-01027-EPB                         Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                              Desc
                                                               Main Document    Page 4 of 34
Debtor1          KARENNUNALLY                                                                                     Case number (if known)


16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
    D Yes.,

17 Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
             institutions. If you have multiple accounts with the same institution, list each.
   D No
       Yes........................                                              Institution name:

                                          17. 1    Checking                                                                                          $300. 00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
      No
    D Yes..................                       Institution or issuer name:

19 Non-publiclytraded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership,
     and joint venture
      No
   D Yes. Give specific information about them.
                                             Name of entity:                                                       % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
      Negotiableinstruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiableinstruments are those you cannottransfer to someone by signing or delivering them.
       No
   D Yes. Give specificinformation aboutthem
                                             Issuer name:


21 Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    D No
       Yes. List each account separately.
                               Type of account:                                 Institution name:

                                          401(k)                                                                                                     $300. 00

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples:Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No,
    D Yes.                                                                      Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
      No
    D Yes.............               Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
      No
    D Yes.............               Institution name and description. Separately file the records of any interests. 11 U. S. C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
      No
    D Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No

Official Form 106A/B                                                     Schedule A/B: Property                                                          page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy

           Case 2:19-bk-01027-EPB                               Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                               Desc
                                                                Main Document    Page 5 of 34
 Debtor 1        KAREN NUNALLY                                                                         Case number (ifknown)

      D Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
      D Yes. Give specific information about them...

Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deductsecured
                                                                                                                                   claims or exemptions.

28. Tax refunds owed to you
     No
      D Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
      D Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick Day. vacation Day. workers' comoensation. Social Security
              benefits; unpaid loans you made to someone else
         No
      D Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
      No
      D Yes. Name the insurance company of each policy and list its value.
                                        Company name:                                         Beneficiary:                           Surrender or refund
                                                                                                                                    value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
       someone has died.
         No
      D Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples:Accidents, employment disputes, insurance claims, or rights to sue
        No
      D Yes. Describe each claim.

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
      D Yes. Describeeach claim.

35. Any financial assets you did not already list
     No
      D Yes. Give specific information..

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
        for Part 4. Write that number here.                                                                                                     $600.00


 Part 5: DescribeAny Business.Related Property You Own or Have an Interest In. List any real estate in Part 1.

37.      you own or have any legal or equitable interest in any business-related property?
        No. Go to Part 6.
   D Yes. Goto line38.

Official Form 106A/B                                                Schedule A/B: Property                                                              page 4
Software Copyright (c) 1996-2018 BeslCase, LLC-www. bestcase. com                                                                            Best Case Bankruptcy

           Case 2:19-bk-01027-EPB                            Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                               Desc
                                                             Main Document    Page 6 of 34
Debtor 1         KAREN NUNALLY                                                                                 Case number (ifknown)




Part G: DescribeAny Farm-and Commercial Fishing.Related PropertyYou Ownor Havean InterestIn.
           If you own or have an interest in farmland, list it in Part 1.

46.       you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
       D Yes. Goto line47.


Part 7:          DescribeAll PropertyYou Ownor Havean Interest in ThatYou Did NotListAbove

53. Do you have other property of any kind you did not already list?
       Examples: Season tickets, country club membership
         No
      D Yes. Give specific information.........

54. Add the dollar value of all of your entries from Part 7. Write that number here                                                                 $0. 00

Part 8:         List the Totals of Each Part of this Form


55.     Part 1: Total real estate, line 2                                                                                                               $0. 00
56. Part 2: Total vehicles, line 5                                                                  $0.00
57. Part 3: Total personal and household items, line 15                                        $1, 180. 00
58.     Part 4: Total financial assets, line 36                                                  $600.00
59. Part 5: Total business-related property, line 45                                                 $0. 00
60. Part 6: Total farm- and fishing-related property, line 52                                        $0.00
61. Part 7: Total other property not listed, line 54                                                 $0. 00
62. Total personal property. Add lines 56 through 61...                                        $1,780.00      Copy personal property total         $1, 780. 00

63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                              $1, 780. 00




Official Form 106A/B                                                        Schedule A/B: Property                                                       page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcas9. com                                                                          Best Case Bankruptcy

              Case 2:19-bk-01027-EPB                             Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                              Desc
                                                                 Main Document    Page 7 of 34
 Fill in this information to identify your case:

                           KAREN NUNALLY
                           First Name                         Middle Name"                   Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name                    Last Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

Case number
(if known)                                                                                                                               C3 Check if this is an
                                                                                                                                            amended filing

Official Form 106C
Schedule C: The Property You Claim as                                                                             mpt                                             4/16

Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsiblefor supplying correct information. Using
the property you listed on Schedule fiJQ: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part2; Additional Pageas necessary. On the top of any additional pages, write your name
and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. Oneway of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.
 Part 1:         Identi   the Pro e        You Claim as Exem t

 1. Which set of exemptions are you claiming? Check one only, even ifyour spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions.                 11 U. S. C. § 522(b)(3)

      D You are claiming federal exemptions. 11 U. S. C. § 522(b)(2)
2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief deswiptton of the property and line on               Current value of the     Amount of the exemption you claim       Specificlawsthat allowexemption
      ScheduleA/Bthat lists this property                        portion you own
                                                                 Copy the vshie from      Cheekonly one box for eachexemption.


      3 BEDS 200. 00, 2 DRESSERS 40. 00,1                                    $780. 00                                  $780.00    Ariz. Rev. Stat. § 33-1123
      COUCH 75. 00, 2 TV STANDS 40. 00,1
      KITCHEN TABLE 4 CHAIRS 75. 00, 3                                                    D 100%offairmarket value, upto
      TVS 150. 00, 1 COMPUTER 100. 00, 2                                                       any applicable statutory limit
      TABLETS 100.00
      Line from Schedule A/B: 6.1

      CLOTHES                                                                $200.00                                   $200. 00   Ariz- Rev- stat § 33-1125<1)
      Line from Schedule A/B: 11.1
                                                                                          D 100% offairmarketvalue, upto
                                                                                               any applicable statutory limit

      COSTUME JEWELRY                                                        $200.00                                   $200.00    Ariz-Rev-stat-§ 33-1125(4)
      Line from Schedule A/B: 12.1
                                                                                          D 100%offairmarketvalue, upto
                                                                                               any applicable statutory limit


      Checking:                                                              $300. 00                                  $300.00    Ariz- Rev-stafc §
      Line from Schedule A/B: 17.1                                                                                                33-1126(A)(9)
                                                                                          D 100%offairmarketvalue, upto
                                                                                               any applicable statutory limit

      401(k):                                                                $300. 00                                  $300. 00   Ariz- Rev- stat § 33-1126<B)
      Line from Schedule A/B: 21 .1
                                                                                          1-1 100%offairmarketvalue, upto
                                                                                                any applicable statutory limit


Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                                  Best Case Bankruptcy

             Case 2:19-bk-01027-EPB                              Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                    Desc
                                                                 Main Document    Page 8 of 34
  Debtor 1    KAREN NUNALLY                                                                   Case number (if known)
  3. Are you claiming a homestead exemption of more than $160, 375?
      (Subjectto adjustmenton 4/01/19 andevery 3 yearsafterthatforcasesfiled on or afterthedate ofadjustment.)
             No

      D Yes. Did you acquire the property covered by the exemption within 1, 215 days before you filed this case?
             D      No
             D      Yes




Official Form 106C                                   Schedule C: The Property You Claim as Exempt                            page 2 of 2
Software Copyright(c) 1996-2018Best Case, LLC- www.bestcase.com                                                        Best Case Bankruptcy

             Case 2:19-bk-01027-EPB                          Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11            Desc
                                                             Main Document    Page 9 of 34
 Fill in this information to identify your case:

 Debtor 1                   KAREN NUNALLY
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name

 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                    D Check if this is an
                                                                                                                                                 amended filing

Official Form 106D
Schedule D: Creditors                                      o Have Claims Secured by Property                                                                       12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed,copythe Additional Page,fill it out, numberthe entries, and attach it to this form. Onthe top of any additional pages,writeyour name and casenumber(if
known).
1. Do any creditors have claims secured by your property?
      D No. Checkthisboxand submitthisform to the courtwith yourotherschedules.You havenothingelseto reporton thisform.
              Yes. Fill in all of the information below.

 Part 1:          List All Secured Claims
                                                                                                                                   Column B                Column C
 2. Listall secured claims. Ifa creditor has more thanonesecuredclaim, list e creditorseparatelyfor
 each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much   Amount of claim       Value of collateral     Unsecured
 as possible, list the claims in alphabetical order according to the creditor's name.                        Do not deduct the     that supports this      portion
                                                                                                             value of collateral   claim                   If any
        GLOBALLENDING
        siRvicisLLC                               Describe the property that secures the claim:                  $13, 876. 00              Unknown             Unknown
        Creditor's Name
                                                  2015 CHEVROLET SONIC 85, 000
         FIVE CONCOURSE                           miles
        PARKWAY
                                                  As of the date you file, the claim is: Check all that
        SUITE 2925                                apply.
        Tempe, AZ 85284                            D Contingent
        Number, Street, City, State & Zip Code        Unliquidated
                                                   D Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.

     Debtor 1 only                                    An agreement you made (such as mortgage or secured
 D Debtor2 only                                        car loan)

 D Debtor1 and Debtor2 only                        D Statutory lien (such astax lien, mechanic's lien)
 D At least one ofthe debtors and another          D Judgment lien from a lawsuit
 D Checkifthis claim relatesto a                   D Other (including a rightto offset)
      community debt

 Date debtwas Incurred          07/01/1 7                  Last 4 digits of account number         0840


   Add the dollar value of your entries in Column A on this page. Write that number here:                                 $13, 876. 00
   Ifthis is the last pageof yourform, addthe dollarvaluetotals from all pages.
   Write that number here:                                                   ~                                . »i 0, 0/0.1

 Part 2: List Others to Be Notified for a Debt That You Alread Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is trying
to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one
creditor for any ofthe debts that you listed in Pan 1, list the additional creditors here. Ifyou do not have additional persons to be notified for any debts In Part 1,
do not fill out or submit this page,




Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 1
Software Copyright (c) 1998-2018 Best Case, LLC-www.bestcase.com                                                                                           Best Case Bankruptcy

               Case 2:19-bk-01027-EPB                        Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                              Desc
                                                             Main Document   Page 10 of 34
 Fill in this information to identify your case:

 Debtor 1                   KAREN NUNALLY
                            First Name                        Middle Name
 Debtor 2
 (Spouseif, filing)         First Name                        Middle Name                          Last Name


 United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                                [] Check if this is an
                                                                                                                                                              amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executorycontracts or unexpired leases that could result in a claim. Also list executory contracts on ScheduleA/B: Property (Official Form 106A/B) and on
ScheduleG: ExecutoryContracts and UnexpiredLeases(Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors WhoHaveClaims Secured by Property. If more spaceis needed, copy the Partyou need, fill it out, numberthe entries in the boxes on the left. Attach
the Continuation Pageto this page. Ifyou have no informationto report in a Part, do not file that Part. Onthe top of any additional pages,writeyour name andcase
number (if known).
 Part 1:         List All of Your PRIORIPTUnsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
       D No.Goto Part2.
          Yes.
2. Listall ofyour priority unsecuredclaims. Ifa creditorhasmore than one priorityunsecured claim, listthe creditorseparatelyforeach claim. Foreachclaim listed,
       identify what type of daim it is. if a claim has both priority and nonprtority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, listthe claims in alphabeticalorderaccordingto thecreditor's name. Ifyou havemore thantwo priority unsecured claims, fill outtheContfnyation Pageof Part
       1 If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instrueUons for ffiis farm in the instruction booklet,)
                                                                                                                            Total claim         Priority               Nonpriority
                                                                                                                                                amount                 amount

            ARIZONADEPARTMENTOF
 2.1        REVENUE                                                 Last4 digits ofaccount number 0840                               $400. 00               $400.00                  $0.00
            Priority Creditor's Name
            PO BOX 29070                                            Whenwasthe debtincurred?                   12-31-16
            Phoenix AZ 85038
            NumberStreetCity StateZip Code                          As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                           D Contingent
            Debtor 1 only                                               Unliquidated
        D Debtor2 only                                              D Disputed
        D Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
        D At least one of the debtors and another                   D Domestic support obligations
        D Checkifthisclaim is fora communitydebt                        Taxes and certain other debts you owe the government
        Is the claim subject to offset?                             D Claimsfordeathor personalinjurywhileyouwereintoxicated
            No                                                      D Other. Specify
        D Yes                                                                             PERSONALINCOMETAX




Official Form 106 E/F                                     Schedule E/F; Creditors Who Have Unsecured Claims                                                                     Page 1 of 8
SoftwareCopyright(c) 1996-2018Best Case, LLC-www.bestcase.com                                                       43775                                               Best Case Bankruptcy

            Case 2:19-bk-01027-EPB                             Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                                         Desc
                                                               Main Document   Page 11 of 34
 Debtor 1 KAREN NUNALLY                                                                                      Case number (if known)

 2.2        INTERNALREVENUESERVICE                                     Last 4 digits of account number     0840                $3, 000. 00     $3, 000. 00                $0.00
            Priority Creditor's Name
            PO BOX 21126                                               Whenwasthe debt incurred?           12-31-16
            Philadel hia PA 19114
            NumberStreetCity StateZip Code                             As of the date you file, the claim is: Checkall thatapply
        Who incurred the debt? Check one.                              D Contingent
            Debtor 1 only                                                 Unliquidated
        D Debtor2 only                                                 D Disputed
        D Debtor 1 and Debtor2 only                                    Type of PRIORITYunsecured claim:
        D At least one of the debtors and another                      D Domestic support obligations
        D Check ifthis claim Isfor a community debt                       Taxes and certain other debts you owe the government
        is the claim subject to offset?                                D Claims fordeath or personal injurywhileyou were intoxicated
            No                                                         D Other. Specify
        D Yes                                                                               PERSONALINCOMETAX

 Part 2:         List All of Your NONPRIORITYUnsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

       D No. You have nothing to report inthis part. Submit thisform to the court with your other schedules.
          Yes.
 4.
       claim, list the creditorseparatelyforeach claim. Foreachclaim listed, identifywhattype ofclaim it is. Do not listclaimsalreadyincludedin Part 1. If morethan one
       creditor holdsa particularclaim, list theothercreditors in PartS.lfyou havemorethanthree nonpriorityunsecuredclaimsfill outthe ContinuationPageof Part2.
                                                                                                                                                      Total claim

 4.1       CASH 1                                                        Last 4 digits of account number        0840                                                 $750.00
            Nonpriority Creditor's Name
           4246 W NORTHERNAVE                                            Whenwasthe debt incurred?              07/01/17
           Phoenix AZ 85051
            NumberStreet City StateZip Code                              As of the date you file, the claim Is: Check all that apply
           Who incurred the debt? Check one.
                                                                          D Contingent
                 Debtor 1 only
                                                                             Unliquidated
            D Debtor 2 only
                                                                          D Disputed
            D Debtor 1 and Debtor 2 only                                 Typeof NONPRIORITYunsecuredclaim:
            D At least one of the debtors and another                    D Student loans
            D Checkifthisclaim isfora communitydebt                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                               report as priority claims

                 No                                                       D Debtsto pension or profit-sharing plans, and other similar debts
            D Yes                                                            Other. Specify CREDIT

 4.2       CASH TIME                                                     Last 4 digits of account number        0840                                                 $600. 00
            Nonpriority Creditor's Name
           8949 N 7TH ST                                                 Whenwasthe debt incurred?              07/01/17
            Phoenix, AZ 85020
            Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
           Who Incurred the debt? Check one.
                                                                          D Contingent
                 Debtor 1 only
                                                                             Unliquidated
            D Debtor 2 only
                                                                          D Disputed
            D Debtor1 and Debtor2 only                                   Type of NONPRIORITY unsecured claim:
            D At least one ofthe debtors and another                     D Student loans
            D Check if this claim is for a community debt                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                               report as priority claims
                 No                                                      D Debtsto pension or profit-sharing plans, andother similar debts
            D Yes                                                            Other. Specify CREDIT



Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page2 of 8
Software Copyright (c) 1396-2018 Best Case, LLC - www. bestcas9. com                                                                                          Best Case Bankruptcy

            Case 2:19-bk-01027-EPB                              Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                               Desc
                                                                Main Document   Page 12 of 34
 Debtor 1 KAREN NUNALLY                                                                                  Case number (if known)

 4.3       COLLECTIONS USA                                           Last4 digits of accountnumber         A100                                                $50. 00
           Nonpriority Creditor's Name
           21640 N 19TH AVENUE                                       Whenwasthe debtincurred?               07/01/17
           SUITE 3
           Phoenix, AZ 85027
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                     D Contingent
               Debtor 1 only
                                                                        Unliquidated
           D Debtor 2 only
                                                                     D Disputed
           D Debtor 1 and Debtor 2 only                              Type of NONPRIORir/ unsecured claim:
           D At least one of the debtors and another                 D Student loans
           D CheckIfthisclaimisfora communitydebt                    D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subjectto offset?                            report as priority claims

              No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                        Other.Specify PHOENIXSKIN

[^_        CONNSCREDITCORP                                           Last4 digits of account number        0840                                            $1, 500. 00
           Nonpriority Creditor's Name
           3295 COLLEGE STREET                                       Whenwasthe debt incurred?              06/01/17
           Beaumont, TX 77701
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     D Contingent
              Debtor 1 only
                                                                        Unliquidated
           D Debtor2 only
                                                                     D Disputed
           D Debtor1 andDebtor2 only                                 Type of NONPRIORITY unsecured claim:
           D At least one ofthe debtors and another                  D Student loans
           D Check ifthis claim is for a community debt              D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
              No                                                     D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                        Other.Specify CREDIT

4.5        CONVERGENTOUTSOURCING                                     Last4 digits of accountnumber         4626                                               $253. 00
           Nonpriority Creditor's Name
           800 SW 39TH STREET                                        When was the debt incurred?            06/01/17
           01 m ia, WA 98507
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     D Contingent
              Debtor 1 only
                                                                        Unliquidated
           D Debtor 2 only
                                                                     D Disputed
           D Debtor 1 and Debtor 2 only                              Type of NONPRIORIT/ unsecured claim:
           D At leastone ofthe debtorsand another                    D Student loans
           D Checkifthisclaim is fora communitydebt                  D Obligations arising out ofa separation agreement or divorce thatyou did not
           Is the claim subject to offset?                           report as priority claims
              No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                        Other. Specify COX




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 8
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-01027-EPB                             Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                          Desc
                                                              Main Document   Page 13 of 34
 Debtor 1 KAREN NUNALLY                                                                                    Case number (if known)

 4.6       DIGNITY HEALTH MEDICAL GROUP                                Last 4 digits of account number        0840                                              $183.00
           Nonpriority Creditor's Name
           PO BOX 740533                                               Whenwasthe debtincurred?               06/01/17
           Los An eles, CA 90074
           Number Street City State Zip Code                           As of the date you file, the claim Is: Check all that apply
           Who incurred the debt? Check one
                                                                       D Contingent
               Debtor 1 only
                                                                           Unliquidated
           D Debtor 2 only
                                                                       D Disputed
           D Debtor1 andDebtor2 only                                   Type of NONPRIORITY unsecured claim:
           D At least one ofthe debtors and another                    D Student loans
           D Checkifthisclaimisfora communitydebt                      D Obligations arising out ofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pension or profit-sharing plans, and othersimilar debts
           D Yes                                                          Other. Specify CREDIT

 4.7       EQUIANT FINANCIAL SERVICES                                  Last4 digits of account number         8411                                           $2,615. 00
           Nonpriority Creditor's Name
           5401 N PIMA RD                                              Whenwasthe debt incurred?              07/01/17
           SUITE 150
           Scottsdale, AZ 85250
           Number Street City State Zip Code                           As of the date you file, the claim Is; Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                           Unliquidated
           D Debtor2 only
                                                                       a Disputed
           D Debtor1 and Debtor2 only                                  Type of NONPRIORITYunsecured claim:
           D At least one of the debtors and another                   D Studentloans
           D Check if this claim is for a community debt               D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                          Other. Specify CREDIT

 4.8       FIRST PREMIERBANK                                           Last4 digits of account number         UNTS                                           $1, 410. 00
           Nonpriority Creditor's Name
           3820 N LOUISE AVE                                           Whenwasthe debt incurred?              04/01/17
           Sioux Falls, SD 57107-0145
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                           Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor1 andDebtor2 only                                   Type of NONPRIORITrunsecured claim:
           a At least one of the debtors and another                   D Studentloans
           D Check ifthis claim isfora community debt                  D Obligations arising out ofa separation agreement or divorce thatyou did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                          Other.Specify CREDIT




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                                     Best Case Bankruptcy

            Case 2:19-bk-01027-EPB                              Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                          Desc
                                                                Main Document   Page 14 of 34
 Debtor 1 KAREN NUNALLY                                                                                     Case number (if known)

 4.9        HEALTHCARECOLLINC                                          Last 4 digits of account number        X7                                                 $150. 00
            Nonpriority Creditor's Name
           2432 W PEORIA AVE STE 4-1060                                Whenwasthe debt incurred?              07/01/18
            Phoenix, AZ 85029-4726
           NumberStreet City StateZip Code                             As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                           Unliquidated
           D Debtor 2 only
                                                                       D Disputed
           D Debtor 1 and Debtor 2 only                                Type of NONPRIORITY unsecured claim:
           C3At leastoneofthedebtorsandanother                         D Student loans
           D Check ifthis claim is for a community debt                D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debts to pension or profit-sharing plans, andother similar debts
           D Yes                                                           Other. Specify MEDICAL

 4. 10     1C SYSTEM INC                                               Last 4 digits of account number        8947                                              $440.00
           Nonpriority Creditor's Name
           PO BOX 64378                                                Whenwasthe debt incurred?              07/01/17
           Saint Paul, MN 55164
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                           Unliquidated
           D Debtor 2 only
                                                                       D Disputed
           D Debtor1 andDebtor2 only                                   Type of NONPRIORIT/unsecured claim:
           D At least one ofthe debtors and another                    D Student loans
           D Checkifthisclaimisfora communitydebt                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other.Specify SMILE FOR LIFEDENTISTRY

 4. 11     LABCORP                                                     Last 4 digits of account number        0840                                           Unknown
           Nonpriority Creditor's Name
           PO BOX 2240                                                 Whenwasthe debt incurred?              07/01/17
           Burtin ton, NC 27216
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                           Unliquidated
           D Debtor2 only
                                                                       D Disputed
           D Debtor 1 and Debtor 2 only                                Type of NONPRIORITY unsecured claim;
           D At least one ofthe debtors and another                    D Student loans
           D Check ifthis claim is for a community debt                D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                          Other. Specify CREDIT




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 5 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - uww. bestcase. com                                                                                     Best Case Bankruptcy

            Case 2:19-bk-01027-EPB                              Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                          Desc
                                                                Main Document   Page 15 of 34
 Debtor 1 KAREN NUNALLY                                                                                    Case number (ifknown)

 4. 12     MID-ATLANTIC FINANCE                                        Last4 digits of account number         3130                                            $7, 935. 00
           Nonphority Creditor's Name
           15201 ROOSOVELTBOULEVARD                                    When was the debt incurred?            05/23/14
           SUITE 104
             FL 34620
           Number Street City State Zip Code                           As ofthe date you file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor 2 only
                                                                       D Disputed
           D Debtor1 andDebtor2 only                                   Type of NONPRIORITVunsecured claim;
           D At least one ofthe debtors andanother                     D Student loans
           D Checkifthisclaimisfora communitydebt                      D Obligations arising out of a separation agreement ordivorce that you did not
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other.Specify CREDIT

 4. 13     ONE STOP TITLE LOAN                                         Last 4 digits of account number        0840                                              $300.00
           Nonpriority Creditor's Name
           5036 W CACTUS RD #4                                         Whenwasthe debt incurred?              07/01/17
           Glendale, AZ 85304
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor 2 only
                                                                       D Disputed
           D Debtor 1 and Debtor 2 only                                Type of NONPRIORir/unsecured claim:
           D At least one of the debtors and another                   D Studentloans
           D Check ifthis claim is for a community debt                D Obligations arising out of a separation agreement ordivorce that you did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other. Specify CREDIT

 4. 14     RISAS DENTAL                                                Last 4 digits of account number        0840                                           Unknown
           Nonpriority Creditor's Name
           10621 N35THAVE                                              Whenwasthe debt incurred?              06/01/17
           Phoenix, AZ 85029
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Whoincurred the debt? Checkone.
                                                                       D Contingent
               Debtor 1 only
                                                                          Unliquidated
           D Debtor 2 only
                                                                       D Disputed
           D Debtor 1 and Debtor2 only                                 Type of NONPRIORITVunsecured claim:
           D Atleastoneofthe debtorsandanother                         D Student loans
           D Checkifthisclaim isfora communitydebt                     D Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other. Specify CREDIT




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 6 of 8
Software Copyright (c) 19S6-2018 Best Case, LLC - www. bestcase. com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-01027-EPB                               Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                          Desc
                                                                Main Document   Page 16 of 34
 Debtor 1 KAREN NUNALLY                                                                                  Case number (if known)

 4. 15     TRANSWORLDSYSTEMS                                         Last 4 digits of account number        6110                                             $350. 00
           Nonpriority Creditor's Name
           507 PRUDENTIAL RD                                         Whenwasthe debt incurred?              11/30/16
           Horsham, PA 19044
           NumberStreetCityStateZip Code                             As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                     D Contingent
              Debtor 1 only
                                                                        Unliquidated
           D Debtor 2 only
                                                                     D Disputed
           D Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another                 D Studentloans
           D Check ifthis claim is for a community debt              D Obligations arising out ofa separation agreement or divorce thatyou did not
           Is the claim subject to offset?                           report as priority claims
              No                                                     D Debtsto pensionor profit-sharingplans,andothersimilardebts
           D Yes                                                        Other. Specify APS

4. 16      US COLLECTIONS WEST                                       Last4 digits of account number         3011                                             $943. 00
           Nonpriority Creditor's Name
          2320 W PEORIA AVE                                          Whenwasthe debt incurred?              04/01/13
          SUITE C1
           Phoenix, AZ 85029
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     D Contingent
              Debtor 1 only
                                                                        Unliquidated
           D Debtor 2 only
                                                                     D Disputed
           D Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           D At least one ofthe debtors and another                  D Student loans
           D Check if this claim is for a community debt             D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims
              No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                        Other Specify COUNTRY VILLAGEAPTS

4. 17      US DEPARTMENTOF ED                                        Last 4 digits of account number        4111                                          $3, 579. 00
           Nonpriority Creditor's Name
          2505 S FINLEYRD                                            When was the debt incurred?            12/02/18
           Lombard, IL 60148
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.                          D Contingent
              Debtor 1 only                                             Unliquidated
           D Debtor2 only                                            d Disputed
           D Debtor 1 and Debtor 2 only                              Type of NONPRIORITy unsecured claim:
           D At leastoneofthe debtorsandanother                         Student loans
           D Check ifthis claim Isfor a community debt               D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims

              No                                                     D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                     D Other. Specify
                                                                                           CREDIT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 8
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                                    Best Case Bankruptcy

          Case 2:19-bk-01027-EPB                             Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                          Desc
                                                             Main Document   Page 17 of 34
 Debtor 1 KAREN NUNALLY                                                                                    Case number (if known)

 4. 18     VALLEYCOLLECTIONSERVICE                                     Last4 digits of account number         UNTS                                                     $2,700.00
           Nonpriority Creditor's Name
           PO BOX 10130                                                When was the debt incurred?            07/01/17
           Glendale, AZ85318
           NumberStreet City StateZip Code                             As of the date you file, the claim Is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
                Debtor 1 only
                                                                          Unliquidated
           D Debtor 2 only
                                                                       D Disputed
           D Debtor 1 and Debtor 2 only                                Type of NONPRIORITV unsecured claim:
           D At least one of the debtors and another                   D Student loans
           D Check if this claim is for a community debt               D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                             report as priority claims
                No                                                     D Debts to pension or profit-sharing plans, and othersimilar debts
           D Yes                                                          Other. Specify MEDICAL

              List Others to Be Notified About a Debt That You Alread Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency is
   trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have
   more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be notified for
   any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:      Add the Amounts for Each T                eof Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information Is for statistical reporting purposes only. 28 U.S.C. §159. Addthe amounts for eachtype
   of unsecured claim.

                                                                                                                                     Total Claim
                        6a.     Domestic support obligations                                                  6a.                                       0.00
 Total claims
  from Part 1           6b.     Taxes and certain other debts you owe the government                          6b.                                  3, 400. 00_
                        6c.     Claims for death or personal injury while you were intoxicated                6c.                                       0.00
                        6d.     Other. Add all other priority unsecured claims. Write that amount here.       6d.                                       0.00

                        6e. Total Priority.Add lines 6a through 6d.                                           6e.                                  3,400.00

                                                                                                                                     Total Claim
                        6f.     Student loans                                                                 6f.                                  3, 579. 00
 Total claims
  from Part 2           6g.     Obligations arising out of a separation agreement or divorce that you
                                did not report as priority claims                                             69                                        0.00
                        6h.     Debts to pension or profit-sharing plans, and other similar debts          6h.                                      0.00
                        6i.     Other. Add all other nonpriority unsecured claims. Write that amount here. 6i.                                20, 179.00

                        6j.     Total Nonpriority. Add lines 6f through 6i.                                   6j.                             23, 758. 00




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 8 of 8
Software Copyright (c) 1998-2018 Best Case, LLC - www. bestcase. com                                                                                              Best Case Bankruptcy

           Case 2:19-bk-01027-EPB                               Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                                   Desc
                                                                Main Document   Page 18 of 34
Fill in this information to identify your case:

Debtor 1                KAREN NUNALLY
                        First Name                         Middle Name              Last Name

Debtor 2
(Spouse if, filing)     First Name                         Middle Name


United States Bankruptcy Court for the:             DISTRICT OF ARIZONA

Case number
(if known)                                                                                                                      D Check if this is an
                                                                                                                                  amended filing



Official Form 106G
Schedule G: Execute                                  Contracts and Unex ired Leases                                                                  12/15
Be as complete and accurateas possible. Iftwo married people arefiling together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, numberthe entries, and attach it to this page. On the top of any
additional pages, writeyour name and case number(if known).

1.      Doyou haveany executory contracts or unexpired leases?
          No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        D Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B'.Property (Official Form 106 A/B).

2.      Listseparatelyeachperson or companywithwhomyou havethe contractor lease. Thenstate whateachcontractor leaseis for(for
        example, rent, vehicle tease, cell phone). See the instructionsfor this form in the instruction booklet for more examples ofexecutorycontracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                   State whatthe contract or lease is for
                        Name, Nymber, Strest, City, State and ZIP Code
 2.1
          Name


          Number      Street

          d                                       State                  ZIP Code
 2.2
          Name


          Number      Street


          Ci                                      State                  ZIPCode
 2.3
          Name


          Number      Street


          d                                       State                  ZIP Code
 2.4
          Name



          Number      Street

          Ci                                      State                  ZIP Code
  2.5
          Name


          Number      Street


          Ci                                      State                  ZIP Code




Official Form 106G                               Schedule G; Executory Contracts and Unexpired Leases                                               Page 1 of 1
SoftwareCopyright(c) 1996-2018BestCase, LLC- www.bestcase.com                                                                                 Best Case Bankruptcy

             Case 2:19-bk-01027-EPB                          Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                Desc
                                                             Main Document   Page 19 of 34
Fill in this information to identify your case:

Debtor 1                   KAREN NUNALLY
                           First Name                          Middle Name       Last Name

Debtor 2
(Spouse if, filing)        First Name                          Middle Name       Last Name

United States BankruptcyCourt forthe:                 DISTRICTOFARIZONA

Case number
(if known)                                                                                                                 d Check if this is an
                                                                                                                             amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Pageto this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

      1. Do you haveany codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

          No
      D Yes

      2. Withinthe last 8 years, have you lived in a community property state or territory? (Community property states andterritories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

          No. Go to line 3.
      D Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


  3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 againas a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to
      fill out Column 2.

               Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
               Name, Number, Street, City State andZIP Code                                      Check all schedules that apply:

                                                                                                 D Schedule D, line
                Name                                                                             D Schedule E/F, line
                                                                                                 a Schedule G, line
                Number           Street
                City                                   State                      ZIP Code



                                                                                                 D Schedule D, line
                Name                                                                             D Schedule E/F, line
                                                                                                  D Schedule G, line
                Number            Street
                City                                   State                      ZIPCode




Official Form 106H                                                           Schedule H: Your Codebtors                                    Page 1 of 1
SoftwareCopyright(c) 1996-2018Best Case, LLC- www.bestcase.com                                                                         Best Case Bankruptcy

             Case 2:19-bk-01027-EPB                             Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                       Desc
                                                                Main Document   Page 20 of 34
 Fill in this information to identi your case:

 Debtor 1                       KAREN NUNALLY

 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Court for the:           DISTRICT OF ARIZONA

 Case number                                                                                            Check if this is:
 (If known)
                                                                                                        D An amendedfiling
                                                                                                        D A supplement showingpostpetition chapter
                                                                                                            13 income as of the following date:
 Official Form 1061                                                                                         MM /DD/YYYY
 Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurateas possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsiblefor
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.
 Part                  Describe Em lo ment

 1.     Fill in your employment
        information.                                                 Debtor 1

        If you have more than one job,                                   Employed                              D Employed
        attach a separate page with           Employment status
        information about additional                                 D Not employed                            D Not employed
        employers.
                                              Occupation             CASE MANAGER
        Include part-time, seasonal, or
        self-employed work.                                          MCKESSONSPECIALTYAZ
                                              Employer's name        INC
        Occupation may include student
        or homemaker, if it applies.          Employer's address



                                              How long employed there?          2 YEARS
 Part 2:               Give Details About Month!    Income


Estimatemonthly incomeas ofthe dateyou filethis form. Ifyou havenothingto reportforanyline, write $0 in the space. Includeyour non-filing
spouse unless you are separated.

Ifyou or your non-filing spouse have more than one employer, combinethe information for all employers forthat person on the lines below. Ifyou need
more space, attach a separate sheet to this form.




        List monthly gross wages, salary, and commissions (before all payroll
2. deductions). If not paid monthly, calculate what the monthly wage would be.             2.      $       3,442. 00        $            N/A

 3.     Estimate and list monthly overtime pay.                                             3      +$            0. 00      +$           N/A

4.      Calculate gross Income. Add line 2 + line 3.                                       4.      $    3,442.00                $     N/A




Official Form 1061                                                       Schedule I: Your Income                                                  page 1
              Case 2:19-bk-01027-EPB                     Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                Desc
                                                         Main Document   Page 21 of 34
 Debtor1     KAREN NUNALLY                                                                       Case number w known)



                                                                                                  For Debtor 1          For Debtor 2 or

      Copy line 4 here                                                                     4. $            3, 442. 00 $                 N/A

 5.   List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.    $          409.00     $               N/A
      5b.    Mandatory contributions for retirement plans                                  5b.    $            0.00     $               N/A
      5c.    Voluntary contributions for retirement plans                                  5c.    $            0. 00    $               N/A
      5d.    Required repayments of retirement fund loans                                  5d.    $            0. 00    $               N/A
      5e.    Insurance                                                                     5e.    $          396. 00    $               N/A
      5f.    Domestic support obligations                                                  5f.    $              0.00   $               N/A
      5g.    Union dues                                                                    sg.    $              0.00   $               N/A
      5h.    Other deductions. Specify:                                                    5h.+ $                0.00 + $               N/A
 6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.    $           805.00     $               N/A
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.    $         2,637.00     $               N/A
 8.   List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and businessshowinggross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.    $              0.00                   N/A
      Sb.    Interest and dividends                                                        8b.    $              0.00                   N/A
      8c.    Familysupport payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.    $              0.00 $                 N/A
      8d.    Unemployment compensation                                                     8d.    $              0.00 $                 N/A
      Be.    Social Security                                                               8e.    $              0.00 $                 N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                            $               0.00   $               N/A
      8g.    Pension or retirement income                                                  8g. $                 0.00   $               N/A
      8h.    Other monthly income. Specify:                                                8h. + $               0.00 + $               N/A

 9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                                                   0.00 $                   N/A

 10. Calculate monthly income. Add line 7 + line 9.                                    10. $          2,637.00 + $           N/A = $            2,637.00
      Add the entries in line 10 for Debtor 1 and Debtor2 or non-filing spouse.
 11. State all other regular contributions to the expenses that you list in Schedule J.
     Includecontributionsfrom an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not availableto payexpenses listed in ScheduleJ.
      Specify:                                                                                                               11. +$                 0. 00

 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
     Write that amount on the Summaryof Schedulesand Statistical Summaryof Certain Liabilitiesand Related Data, if it
     applies                                                                                                                  12.   $         2, 637. 00
                                                                                                                                    Combined
                                                                                                                                    monthly income
 13. Doyou expect an increase or decreasewithin the year after you file this form?
              No.
      d       Yes. Explain:




Official Form 1061                                                     Schedule I: Your Income                                                   page 2
            Case 2:19-bk-01027-EPB                 Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                   Desc
                                                   Main Document   Page 22 of 34
 Fill in this information to identify your case:

 Debtor1                KAREN NUNALLY                                                                       Check if this is:
                                                                                                            D An amended filing
 Debtor 2                                                                                                   D A supplement showing postpetition chapter
 (Spouse, if filing)                                                                                            13 expenses as of the following date:

 United States Bankruptcy Courtforthe:   DISTRICTOFARIZONA                                                         MM / DD / YYYY

Case number
 (If known)



Official Form 106J
Schedule J: Your Ex enses                                                                                                                              12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

                Describe Your Household
 1.    Is this a joint case?
             No. Go to line 2.
       D Yes. Does Debtor 2 live in a separate household?
                 D No
                 D Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.     Do you have dependents? D No
       Do not list Debtor 1                        Fill out this information for   Dependent's relationship to        Dependent's    Does dependent
                                           Yes.
       and Debtor 2.                               each dependent..                Debtor 1 or Debtor 2               age            live with you?

       Do not state the                                                                                                              D No
       dependents names.                                                           SON                                14               Yes
                                                                                                                                     D No
                                                                                   SON                                14               Yes
                                                                                                                                       No
                                                                                   SON                                15               Yes
                                                                                                                                     D No
                                                                                                                                     D Yes
3.     Do your expenses include                    No
       expenses of people other than
                                               D Yes
       yourself and your dependents?

          Estimate Your Ongoing Monthly Expenses
tstimaie your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)

4.     The rental or home ownership expenses for your residence. Include first mortgage
       paymentsandany rentforthe groundor lot.                                                              4. $                         862.00

       If not included in line 4:

       4a.      Real estate taxes                                                                          4a. $                             0.00
       4b.      Property, homeowner's, or renter's insurance                                               4b. $                             0.00
       4c.      Home maintenance, repair, and upkeep expenses                                              4c. $                             0.00
       4d.      Homeowner's association or condominium dues                                                4d. $                             0.00
5.     Additional mortgage payments for your residence, such as home equity loans                           5. $                             0.00




Official Form 106J                                                   ScheduleJ: Your Expenses                                                         page 1
         Case 2:19-bk-01027-EPB                      Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                      Desc
                                                     Main Document   Page 23 of 34
 Debtor 1     KAREN NUNALLY                                                                    Case number (if known)

       Utilities:
       6a. Electricity, heat, natural gas                                                           6a. $                    150.00
       6b. Water, sewer, garbage collection                                                         6b. $                    60. 00
       6c. Telephone, cell phone, Internet, satellite, and cable services                           6c. S                   500. 00
       6d. Other. Specify:                                                                          6d. $                     0. 00
 7.    Food and housekeeping supplies                                                                7. $                   400. 00
 8.    Childcare and children's education costs                                                      8. $                      0.00
 9.  Clothing, laundry, and dry cleaning                                                              9. $                    90. 00
 10. Personal care products and services                                                            10. $                      0.00
 11. Medical and dental expenses                                                                    11. $                     60. 00
 12. Transportation. Include gas, maintenance, bus or train fare.
       Do not include car payments.                                                                 12- $                    150.00
 13.   Entertainment, clubs, recreation, newspapers, magazines, and books                           13. $                    175.00
 14.   Charitablecontributions and religious donations                                              14. $                    120.00
 15.   Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.
       15a.   Life insurance                                                                       15a. $                      0.00
       15b.   Health insurance                                                                     15b. $                      0.00
       15c.   Vehicle insurance                                                                    15c. $                      0.00
     15d. Other insurance. Specify:                                                                15d. $                      0.00
 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
     Specify:                                                                                       16. $                      0.00
 17. Installment or lease payments:
     17a. Car payments for Vehicle 1                                                               17a. $                      0.00
     17b. Car payments for Vehicle 2                                                               17b. $                      0. 00
     17c. Other. Specify:                                                                          17c. $                      0. 00
       17d. Other. Specify:                                                                        17d. $                      0.00
 18.   Your payments of alimony, maintenance, and support that you did not report as
       deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).       18.                               0. 00
 19.   Other payments you make to support others who do not live with you.                                                     0.00
       Specify:                                                                              19.
20.    Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
       20a. Mortgages on other property                                                     20a. $                             0.00
       20b.   Real estate taxes                                                                    20b. $                      0.00
       2Qc. Property, homeowner's, or renter's insurance                                           20c. $                      0.00
       20d. Maintenance, repair, and upkeep expenses                                               20d. $                      0.00
       20e.   Homeowner's association or condominium dues                                          20e. $                      0. 00
21. Other: Specify:                                                                                 21. +$                     0.00
22. Calculate your monthly expenses
       22a. Add lines 4 through 21.                                                                          $          2, 567. 00
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 1 06J-2                 $
       22c. Add line 22a and 22b. The result is your monthly expenses.                                       $          2, 567. 00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                              23a. $                 2,637.00
    23b. Copy your monthly expenses from line 22c above.                                           23b. -$                2, 567. 00
       23c. Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                 23c. $                     70.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
       For example, do you expect to finis
       modification to the terms of your mortgage?
         No.
       D Yes.              Explain here:




Official Form 106J                                            Schedule J: Your Expenses                                                page 2
        Case 2:19-bk-01027-EPB                       Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                          Desc
                                                     Main Document   Page 24 of 34
 Fill in this information to identify your case:

                           KAREN NUNALLY
                           First Name                       Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       MiddleName              Last Name


 United States Bankruptcy Court for the:              DISTRICTOF ARIZONA

 Case number
 (if known)                                                                                                                       D Check if this is an
                                                                                                                                    amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                        12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                   Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        D       No

                Yes. Name of person         MARK BLUEMKE                                                        Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true nd correct.


              KA       N       AL Y                                                     Signature of Debtor 2
              Signature of Debtor

              Date     / 2o 3-W                                                         Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                             Best Case Bankruptcy




              Case 2:19-bk-01027-EPB                          Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                 Desc
                                                              Main Document   Page 25 of 34
 Fill in this information to identify your case:

                          KAREN NUNALLY
                          First Name                        Middle Name                   Last Name

 Debtor 2
(Spouse If, filing)       First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the:              DISTRICTOF ARIZONA

Case number
(if known)                                                                                                                                  a Check if this is an
                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1         Give Details About Your Marital Status and Where You Lived Before

1.    What is your current marital status?

      a      Married
             Not married

2.    During the last 3 years, haveyou lived anywhereotherthan whereyou live now?

              No
      D      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

       Debtor 1 Prior Address:                                   Dates Debtor 1              Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 lived there                                                                       lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
      D Yes. Makesureyoufill out ScheduleH: YourCodebtors(OfficialForm 106H).

 Part 2        Explain the Sources of Your Income

4.    Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

      a       No
             Yes. Fill in the details.

                                                   Debtor 1                                                         Debtor 2
                                                   Sources of income                 Gross income                   Sources of income               Gross income
                                                   Check all that apply.             (before deductions and         Cheek all that apply.           (before deduetions
                                                                                     exclusions)                                                    and exclusions)

 FromJanuary1 ofcurrentyearuntil                       ^g^ commissions,                               $1, 681. 00   D Wages, commissions,
the dateyoufiledfor bankruptcy:                    bonuses, tips                                                    bonuses, tips

                                                   D Operatinga business                                            D Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                                      Best Case Bankruptcy

             Case 2:19-bk-01027-EPB                           Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                          Desc
                                                              Main Document   Page 26 of 34
 Debtor 1         KAREN NUNALLY                                                                                Case number (ifknown)



                                                     Debtor 1                                                         Debtor 2
                                                     Sources of income                 Gross income                   Sources of income            Gross income
                                                     Check all that apply.             (before deductions and         Check all that apply.        (before deductions
                                                                                       exclusions)                                                 and exclusions)
 For last calendar year:                               Wages, commissions,                         $33, 714. 00       D Wages, commissions,
 (January 1 to December 31, 2018)                                                                                     bonuses, tips
                                                     bonuses, tips
                                                     D Operating a business                                           D Operatinga business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless ofwhetherthat income is taxable. Examplesof otherincomeare alimony; child support; Social Security,
      unemployment, and otherpublicbenefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once underDebtor 1.
      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

             No
      D      Yes. Fill in the details.

                                                     Debtor 1                                                         Debtors
                                                     Sources of income                 Gross income from              Sources of income            Gross income
                                                     Describe below.                   each source                    Describe below.              (before deductions
                                                                                       (before deductions and                                      and exclusions)
                                                                                       exclusions)

 Part 3:       List Certain Pa ments You Made Before You Filed for Bankru tc

6.    Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
      D No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U. S. C. § 101(8) as "incurred by an
                     individual primarily for a personal, family, or household purpose."

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 425* or more?
                      [-1 No.       Go to line 7.
                      D Yes Listbeloweachcreditortowhomyoupaida totalof$6,425*ormoreinoneormore payments andthetotal amountyou
                                     paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                     not include payments to an attorney for this bankruptcy case.
                      * Subjectto adjustment on 4/01/19and every 3 years afterthatfor casesfiled on or afterthe date of adjustment.
             Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                           No.      Go to line 7.
                      t-I Yes Listbeloweachcreditortowhomyoupaida totalof$600ormoreandthetotalamountyoupaidthatcreditor.Donot
                                    include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to
                                    an attorney for this bankruptcy case.


       Creditor's Name and Address                                 Dates of payment             Total amount          Amount you        Was this payment for.
                                                                                                          paid          still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debtyou owed anyonewho was an insider?
      Insidersinclude your relatives; any general partners; relatives of any general partners; partnerships ofwhichyou are a general partner;
      corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent,
      including one for a business you operate as a sole proprietor. 11 U. S. C. §101. Include payments for domestic support obligations, such as child
      support and alimony.

             No
      D      Yes. List all payments to an insider.
       Insider's Name and Address                                  Dates of payment            Total amount           Amount you        Reasonfor this payment
                                                                                                          paid          still owe




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                                   Best Case Bankruptcy

            Case 2:19-bk-01027-EPB                              Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                        Desc
                                                                Main Document   Page 27 of 34
 Debtor 1      KAREN NUNALLY                                                                                 Case number (if known)




8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
      D Yes. Listall paymentsto an insider
       Insider's Name and Address                                Dates of payment             Total amount          Amount you         Reason for this payment
                                                                                                      paid            still owe        include creditor's name

 Part4:       Identi    Le al Actions, Re ossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
      D     Yes. Fill in the details.
       Case title                                                Nature of the case          Court or agency                           Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished,attached, seized, or levied?
      Check all that apply and fill in the details below.

            No. Go to line 1 1.
      D     Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                         Date                         Value of the
                                                                                                                                                               property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
        No
      D     Yes. Fill in the details.
       Creditor Nameand Address                                  Describe the action the creditor took                         Date action was                  Amount
                                                                                                                               taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?
            No
      D     Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
      D     Yes. Fill in the details for each gift.
       Gifts with a total value Ofmore than $600                      Describethe gifts                                        Datesyou gave                      Value
       per person                                                                                                              the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
      D     Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                            Dates you
                                                                                                                                     you                          Value
       more than $600                                                                                                          contributed
       Charity's Name
       Address (Number, Street, City, State and ZIPCode)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase. com                                                                                    Best Case Bankruptcy

           Case 2:19-bk-01027-EPB                             Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                         Desc
                                                              Main Document   Page 28 of 34
 Debtor 1      KAREN NUNALLY                                                                                   Case number (tffaioivn)



      disaster, or gambling?

            No
      D     Yes. Fill in the details.
       Describe the property you lost and                     Describeany insurancecoveragefor the loss                          Date of your      Value of property
       how the loss occurred
                                                              Include the amount that insurance has paid. List                   loss                           lost
                                                              pending insurance claims on line 33 of Schedule A/B:
                                                              Property.

 Part 7:      List Certain Pa ments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalfpay or transfer any property to anyoneyou
      consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      D     No
            Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                    Date payment              Amount of
       Address                                                         transferred                                              or transfer was              payment
       Email or website address                                                                                                 made
       Person Who Made the Payment, if Not You
       AFFORDABLEDOCUMENTSAZ LLC                                                                                                01-18-19                     $200.00
       60 E RIO SALADO PKWY
       SUITE 900
       Tempe, AZ 85281


17 Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalfpay or transfer any property to anyonewho
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

            No
      D     Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                    Date payment              Amount of
       Address                                                         transferred                                              or transfer Was            payment
                                                                                                                                made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transferany property to anyone, otherthan property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
      include gifts and transfers that you have already listed on this statement.
           No
      D Yes. Fill in the details.
       Person Who Received Transfer                                    Description and value of                    Describe any property or       Date transfer was
       Address                                                         property transferred                        payments received or debts     made
                                                                                                                   paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
      beneficiary? (These are often called asset-protectiondevices.)
            No
      a     Yes. Fill in the details.
       Name of trust                                                   Description and value of the property transferred                          Date Transfer was
                                                                                                                                                  made




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                                 Best Case Bankruptcy

           Case 2:19-bk-01027-EPB                              Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                      Desc
                                                               Main Document   Page 29 of 34
 Debtor 1     KAREN NUNALLY                                                                               Case number (if known)




 PartS:      Listof Certain Financial Accounts, Instruments, Safe De osit Boxes, and Stora e Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
     Include checking, savings, money market, or other financialaccounts; certificates of deposit; shares in banks, credit unions, brokerage
     houses, pension funds, cooperatives, associations, and other financial institutions.
       No
     D Yes. Fill in the details.
      Name of Financial Institution and                      Last4 digits of               Type of account or          Date account was        Last balance
      Address (Number, Street, City, State and ZIP           account number                instrument                  closed, sold,       before closing or
      Code)                                                                                                            moved, or                    transfer
                                                                                                                       transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
     cash, or other valuables?


            No
     D Yes. Fill in the details.
      Name of Financial Institution                               Who else had access to it?              Describe the contents             Do you still
      Address (Number,Street, City, SlateandZIPCode)              Address (Number, Street, City,                                            have it?
                                                                  Stats andZIPCode)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
     a      Yes. Fill in the details.
      Name of Storage Facility                                    Who else has or had access              Describe the contents             Do you still
      Address (Number,Street,City, StateandZIPCode)               to It?                                                                    have it?
                                                                  Address (Number, Street, City,
                                                                  StateandZIPCode)

Part 9:      Identi   Pro e       You Hold or Control for Someone Else

23. Do you hold or control any properly that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
     for someone.


            No
     D Yes. Fill in the details.
      Owner's Name                                                WhereIs the property?                   Describe the property                          Value
      AddreSS (Number, Street, City, State and ZIP Code)          (Number, Street, City, State and ZIP
                                                                  Code)

Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardousor
     toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
     regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
     to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
     hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
     D Yes. Fill in the details.
      Name of site                                                Governmental unit                            Environmental law, if you    Date of notice
      Address (Number, Street, City, State and ZIP Code)          Address (Number,Street,City,Stateand         know it
                                                                  2B>Code)



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  pages

SoftwareCopyright(c) 1996-2018Best Case, LLC- www.bestcase.com                                                                               Best Case Bankruptcy

           Case 2:19-bk-01027-EPB                          Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                  Desc
                                                           Main Document   Page 30 of 34
Debtor 1        KAREN NUNALLY                                                                                   Case number {if known}




25. Have you notified any governmental unit of any release of hazardousmaterial?

             No
      D Yes. Fill in the details.
        Name of site                                                   Governmental unit                            Environmental law, if you        Date of notice
        Address (Number, Street, City, State and ZIP Code)             Address (Number,Street, City, Stateand       know it
                                                                       ZIPCode)

26. Have you been a party in any Judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
      D      Yes. Fill in the details.
        Case Title                                                     Court or agency                          Nature of the case                   Status of the
        Case Number                                                    Name                                                                          case
                                                                       Address (Number, Street, City,
                                                                       State andZIPCode)

Part 11       Give Details About Your Business or Connections to An Business

27 Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             D A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             D A member of a limited liability company (LLC) or limited liability partnership (LLP)
             D A partner in a partnership
             D An officer, director, or managing executive of a corporation
             D An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.
      D      Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                             Describe the nature of the business                Employer Identification number
        Address                                                                                                      Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                     Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      institutions, creditors, or other parties.

             No
      a      Yes. Fill in the details below.
        Name                                                      Date Issued
        Address
        (Number, Street, City, State andZIPCode)

 Part 12:      Si n Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 . S.C. §§ 1 52, 1341, 1519, and 3571


         E NUNAL                                                           Signatureof Debtor 2
 Signature of ebt

 Date         /^D             ^01 cf                                       Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
D Yes

Did you pay or agreeto pay someonewho is not an attorney to help you fill out bankruptcyforms?
D No
  Yes. Name of Person    MARK BLUEMKE .Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature(Official Form 119).
Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6

Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                                   Best Case Bankruptcy
            Case 2:19-bk-01027-EPB                             Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                                        Desc
                                                               Main Document   Page 31 of 34
Debtor 1      KAREN NUNALLY                                                                                 Case number wknown}




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                   page 7

Software Copyright (c) 19S6-2018 Best Case, LLC - www bestcase. com                                                                Best Case Bankruptcy


           Case 2:19-bk-01027-EPB                             Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                      Desc
                                                              Main Document   Page 32 of 34
Fill in this information to identify your case:

Debtor 1                 KAREN NUNALLY
                         First Name                    Middle Name                LastName
Debtor 2
(Spouse if, filing)      First Name                    Middle Name                Last Name


United States BankruptcyCourt forthe:             DISTRICTOFARIZONA

Case number
(if known)                                                                                                             D Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filin                                                  Under Cha ter 7                              12/15


If you are an individual filing under chapter 7, you must fill out this form if:
   creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
              whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
              on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
              sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:       List Your Creditors Who Have Secured Claims

1; For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
  information below.




    Creditor's        GLOBAL LENDING SERVICES LLC                        Surrender the property.                            No
    name:                                                             D Retain the property and redeem it.
                                                                      D Retain the property and enter into a           D Yes
    Description of 2015 CHEVROLETSONIC                                   ReafRrmation Agreement.
    property       85,000 miles                                       D Retain the property and [explain]:
    securing debt:

 Part 2:       List Your Unexpired Personal Pro e            Leases
Foranyunexpired personal property leasethatyou listed in ScheduleG: ExecutoryContractsand UnexpiredLeases(Official Form 106G),fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You mayassumean unexpiredpersonal property lease ifthetrustee does not assume it. 11 U.S.C. § 365(p)(2).



 Lessor's name:                                                                                                     D No
 Description of leased
 Property:                                                                                                          D Yes

 Lessor's name:                                                                                                     D No
 Description of teased
 Property:                                                                                                          D Yes

 Lessor's name:                                                                                                     D No

Official Form 108                                   Statement of Intention for Individuals Filing Under Chapter 7                              page 1

SoftwareCopyright(c) 1996-2018Best Case, LLC- www.bestcase.com                                                                      Best Case Bankruplcy




             Case 2:19-bk-01027-EPB                      Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                           Desc
                                                         Main Document   Page 33 of 34
Debtor 1      KAREN NUNALLY                                                                     Case number {ifknown)


Description of leased
Property:                                                                                                               D Yes

Lessor's name:                                                                                                          D No
Description of leased
Property:                                                                                                               D Yes

Lessor's name:                                                                                                          D No
Description of leased
Property:                                                                                                               D Yes

Lessor's name:                                                                                                          D No
Description of leased
Property:                                                                                                               D Yes

Lessor's name:                                                                                                          D No
Description of leased
Property:                                                                                                               D Yes

Part 3      Si n Below


Under penalty pf perjury, I declare that I have indicated my intention about anyproperty of my estate that secures a debtand any personal
prope w          '- subject to an unexpired lease.


           REN NUNAI^LY                                                            Signature of Debtor 2
      Signature of Debtor 1

      Date        / C9 ^O/                                                      Date




Official Form 108                                   Statement of Intention for Individuals Filing Under Chapter 7                            page 2
Software Copyright(c) 1996-2018Best Case, LLC www.bestcase.com                                                                   Best Case Bankruptcy




           Case 2:19-bk-01027-EPB                         Doc 7 Filed 01/30/19 Entered 01/31/19 10:09:11                        Desc
                                                          Main Document   Page 34 of 34
